Citation Nr: 0712478	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran testified before the undersigned 
via video conference in August 2005.  In July 2006, the Board 
remanded this case.  


FINDING OF FACT

The veteran currently has Level II hearing in his left ear 
and Level II hearing in his right ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss disability are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100 (2002); 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in May and December 2003 fully satisfied 
the duty to notify provisions.  In addition, in August 2003, 
additional VCAA notification was furnished to the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected bilateral hearing 
loss since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough.  
The examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in August 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, uniform rating is 
appropriate.

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

At his personal hearing and in written correspondence, the 
veteran stated his contentions.  The veteran indicated that 
he has difficulty using the telephone with persons at work or 
otherwise.  In addition, he had problems hearing in social 
situations due to the noise level around him.  The veteran 
reported that in his employment as a counselor, he had 
problems talking with his clients, and at meetings with 
supervisors and other employees.  He related that he was 
unable to carry on good conversations or listen to those 
around him because he could not hear them.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding medical 
assessment are not competent, at least as to the measurable 
level of hearing loss that must be provided by the 
appropriate testing for VA rating purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In other words, even 
though the veteran is competent to report that he has 
difficulty hearing, he is not competent to state the level of 
hearing loss at the specific decibel levels required for 
evaluation under the VA Rating Schedule.

Service connection has been in effect since May 2003 and the 
veteran contends that a higher rating is warranted.  

Private medical records in 1999 indicated that the veteran 
had bilateral high frequency sensorineural hearing loss, 
severe to profound.  A private audiogram was submitted which 
contained graphical data, which the Board cannot interpret.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board 
may not interpret graphical representations of audiometric 
data); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

On VA audiological evaluation in July 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
30
60
70
LEFT

15
30
55
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
The puretone threshold average in the right ear was 43.75.  
The puretone threshold average in the left ear was 42.50.  
The examiner stated that the veteran had a mild to moderately 
severe sensorineural hearing loss in both ears.

In a September 2003 statement, E.T., M.D., stated that the 
veteran has bilateral moderate to severe sensorineural 
hearing loss with good speech discrimination with 50 percent 
decibel amplification.  He recommended hearing aids.  

The veteran contended that his hearing loss had worsened.  As 
such, he was provided another VA audiology examination in 
November 2006.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
30
60
60
LEFT

20
30
55
55

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 88 percent in the left ear.  
The puretone threshold average in the right ear was 44.  The 
puretone threshold average in the left ear was 40.  The 
examiner stated that the veteran had a mild to moderately 
severe sensorineural hearing loss in both ears at 2000 to 
4000 Hertz.

Under the rating criteria, the July 2003 examination results 
constitute Level II hearing on the left and Level II hearing 
on the right.  When combined, the result is a noncompensable 
or 0 percent disability evaluation.  The same result is 
warranted for the subsequently reported November 2006 VA 
testing.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, on any of the examinations.

The Board acknowledges the veteran's contentions regarding 
his difficulty hearing, however, the audiology examination 
yielded results warranting a non-compensable rating 
throughout the appeal period.  This objective evidence is 
more persuasive with regard to the level of disability under 
the rating schedule as it specifically pertains to that 
rating criteria.  The veteran's representative has argued 
that the testing was performed in a controlled sound 
environment.  However, VA law and regulations do not provide 
for testing to be performed in a specific environment, only 
that it be conducted by an appropriate audiologist.  

The representative also asserted that 38 C.F.R. § 3.321 is 
for application.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, however, the evidence does not show that the 
veteran's bilateral hearing loss has caused marked 
interference with employment or has required frequent 
hospitalizations.  There have been no hospitalizations.  The 
veteran contends that there is interference with employment.  
However, his hearing on the examination was noncompensable.  
Although he may have some interference in his ability to 
communicate which he is competent and credible to report, 
given the examination reports, the interference is not marked 
and he has not submitted any supporting evidence constituting 
marked interference.  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board is bound in its decision by application of the 
rating schedule to the reported test results.  

The preponderance of the evidence is against the claim for an 
initial compensable evaluation for the veteran's hearing loss 
disability.  Thus, the benefit sought on appeal must be 
denied. 




ORDER

An initial compensable rating for bilateral hearing loss is 
denied.




____________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


